Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.
 
Status of Claims
Applicant’s amendment dated 6/4/21 has been entered. Claims 1, 7, 9, and 18 have been amended. Claims 5, 6, 8, 10, 16-17, and 19-21 have been cancelled. Claims 24 and 25 have been newly added. Thus, Claims 1-4, 7, 11-15, 18, and 22-25 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 11-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Turvey et al. (US 2008/0310770), in view of Schroder et al. (US 2004/0206055), and in further view of Bevilacqua et al. (US 2011/0091695).
Regarding claims 1 and 9, Shirodkar  teaches mono or multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), and a second layer may be LLDPE (Shirodkar para 123.1). Shirodkar further teaches that the HDPE and/or the LLDPE of the first and second layers may include an EVOH copolymer (Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute a ‘film barrier’. Further, as there is a first outer layer paired with a second inner layer, the second side of the outer layer may be considered adjacent to the inner layer.
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), and notes that film (layer) thicknesses may vary from 1-250 µm (0.039-9.8 mil) for all layers (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. 
Shirodkar is silent with respect to the presence of a removable degassing valve formed from HDPE and to the first layer having a second side which comprises reverse printing.
Shirodkar and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Turvey remain silent with respect to the valve being removable.
Shirodkar in view of Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Turvey and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse printing as taught by Bevilacqua because it would be obvious to one of ordinary skill in the art to place the ink layer on an inner side of the outer layer for good printability and protection of the resultant printed indicia.
Regarding claims 2 and 3, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 1. Shirodkar further teaches that a first layer, which may be HDPE, as above for claim 1, may further comprise between 5 and 20 wt% octene, allowing for an embodiment where the first layer is 80-95 wt% HDPE and 5-20 wt% octene.
Regarding claim 4, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 1. Shirodkar further teaches that fillers, including calcium carbonate may be included in the polyethylene films (Shirodkar para. 99).
Regarding claims 7, 14 , and 23, Shirodkar  teaches a multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), a second layer may be LLDPE (Shirodkar para 123.1), and a third layer may be a sealing layer. Shirodkar further teaches that the HDPE and/or the LLDPE of the layers may include an EVOH Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute the claimed ‘film barrier’. 
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), that the sealant layer may have a thickness of 0.2-50 µm (0.008-1.97 mil) (Shirodkar para 124) which overlaps with the claimed “about 2 mil to about 4 mil” (emphasis added) and notes that film (layer) thicknesses may vary from 1-250 µm (0.039-9.8 mil) for all layers (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shirodkar is silent with respect to the presence of a removable degassing valve formed from HDPE and to the first layer having a second side which comprises reverse printing.
Shirodkar and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Turvey remains silent with respect to the valve being removable.
Shirodkar in view of Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Turvey and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse 
Finally, as Shirodkar in view of Turvey, Schroeder, and Bevilacqua is formed from the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film.
Regarding claim 11, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7. Shirodkar further teaches that a first (print) layer, which may be HDPE, as above for claim 7, may further comprise between 5 and 20 wt% octene, allowing for an embodiment where the first layer is 80 wt% HDPE and 20 wt% octene.
Regarding claim 12, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7. Shirodkar further teaches that the film should have a haze of 25% or less (Shirodkar para. 0058). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the haze taught by Shirodkar overlaps with the instantly claimed haze and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 13, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7.
Shirodkar in view of Turvey is silent with respect to a percentage of residual oxygen being 2.65% or less over 52 weeks.
Turvey further teaches that the valve may be utilized in combination with a source of vacuum pressure to remove air from the container body, generally resulting in the material of the film layers compressing into the container body from atmospheric pressure. While Turvey does not explicitly specify that the oxygen in the packaging is kept below 2.65%, it would be obvious to one of ordinary skill in the art that upon vacuum removal of all ambient air from the packaging, the residual oxygen would approach 0, and further, this would be maintained unless and/or until the seal of the package is breached, even up to a year.

Claims 15, 18, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Turvey (US 2008/0310770), in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties”, in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously provided), in view of Schroder et al. (US 2004/0206055), and in further view of Bevilacqua et al. (US 2011/0091695).
Regarding claim 15, Shirodkar in view of Turvey teaches the multilayer polyethylene based packaging as above for claim 7.
Shirodkar in view of Turvey is silent with respect to the sealant layer further comprising 8-20 wt% of an ionomer.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the Samios Table 3).
Shirodkar and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Shirodkar in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the sealant layer of LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Regarding claims 18 and 22, Shirodkar teaches mono or multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), a second layer may be LLDPE (Shirodkar para 123.1), and a third layer may be a sealing layer. Shirodkar further teaches that the HDPE and/or the LLDPE of the layers may include an EVOH copolymer (Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute the claimed ‘film barrier’. 
Shirodkar further teaches that each polyethylene layer is generally 0.3-5 mil thick for packaging applications (Shirodkar para 60), that the sealant layer may have a thickness of 0.2-50 µm (0.008-1.97 mil) (Shirodkar para 124) which overlaps with the claimed “about 2 mil to Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Shirodkar is silent with respect to the presence of an additional ‘compatibilizer’ component present in a 1:1 ratio between the compatibilizer and EVOH in the sealant layer, a removable degassing valve comprising HDPE, and the presence of a reverse printed layer.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Shirodkar and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Shirodkar in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled 
Shirodkar in view of Samios and Dow remains silent with respect to the presence of a removable degassing valve comprising HDPE, and the presence of a reverse printed layer.
Shirodkar view of Samios and Dow and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar in view of Samios and Dow to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
Shirodkar in view of Samios, Dow, and Turvey remains silent with respect to the degassing valve being removable.
Shirodkar in view of Samios, Dow, and Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Samios, Dow, and Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Samios, Dow, and Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Samios, Dow, Turvey, and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) should have good printability (Bevilacqua para 9) and may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse printing as taught by Bevilacqua because it would be obvious to one of ordinary skill in the art to place the ink layer on an inner side of the outer layer for good printability and protection of the resultant printed indicia.
Regarding claims 24 and 25, 
Shirodkar in view of Turvey is silent with respect to the sealant layer further comprising 2-15 wt% of an EVOH compatibilizer present in an 1:1 ratio with the EVOH film barrier.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Shirodkar and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Shirodkar in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the sealant layer of LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. 
Applicant provides a summary of the prior rejection on page 9, with arguments appearing on page 10.
Applicant argues on page 6-8 that none of the cited references, particularly the Shirodkar primary reference, teach the claimed layer thicknesses, particularly with respect to the sealing layer, which Shirodkar teaches as 0.2-50 µm (0.008-1.97 mil).
The Examiner respectfully disagrees. It is noted that, as in the rejection above, Shirodkar teaches individual layer thicknesses within the claimed ranges, and further, ‘about 2 mil’ for the sealing layer thickness extends the range both above and below the claimed endpoints. Therefore, it is the Examiner’s stance that Shirodkar’s 50 µm/1.97 mil thickness is ‘about’ 2 mil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/L.B.F/Examiner, Art Unit 1781
9/11/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781